     Case: 5:20-cv-00063-JMH Doc #: 1 Filed: 02/18/20 Page: 1 of 19 - Page ID#: 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                   AT LEXINGTON
                      CIVIL ACTION NO. _________________________


SHELTER MUTUAL INSURANCE COMPANY                                                   PLAINTIFF

v.

JAMES SPURLIN

   Serve: 1905 Stanford Road
          Lancaster, KY 40444-7958
and

SPURLIN FUNERAL HOME, INC.                                                      DEFENDANTS

  Serve: Registered Agent
         James D. Spurlin
         1905 Stanford Road
         Lancaster, KY 40444-7958


                       COMPLAINT FOR DECLARATORY RELIEF

        Comes Plaintiff, Shelter Mutual Insurance Company (“Shelter”), and for its Complaint

for Declaratory Relief against Defendants, James Spurlin (“Spurlin”) and Spurlin Funeral Home,

Inc. (the “Funeral Home”), states the following:

                      I.     PARTIES, JURISDICTION AND VENUE

        1.     Plaintiff, Shelter, is a corporation incorporated under the laws of the state of

Missouri and is authorized to do business in the Commonwealth of Kentucky.

        2.     Defendant, James Spurlin, is and was at all times relevant to this action a citizen

of Kentucky residing at 1905 Stanford Road, Lancaster, Kentucky 40444.

        3.     Defendant, Spurlin Funeral Home, Inc., is and was at all times relevant to this

action a Kentucky Corporation with its principle place of business located at 1164 Lexington
   Case: 5:20-cv-00063-JMH Doc #: 1 Filed: 02/18/20 Page: 2 of 19 - Page ID#: 2




Road, Lancaster, Kentucky 40444.           The Funeral Home is authorized to and is actually

transacting business in the Commonwealth of Kentucky. The Funeral Home’s registered agent

and President is listed as James D. Spurlin, 1905 Stanford Road, Lancaster, Kentucky 40444.

        4.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a) as it

involves citizens of different states and the amount in controversy, as described more fully

below, exceeds the sum or value of $75,000 exclusive of interest and costs.

        5.      Venue is proper in this District, pursuant to 28 U.S.C. 1391. Spurlin is a resident

of this District, the Funeral Home has its principal place of business in this District and a

substantial part of the events giving rise to this action occurred in this District.

                                   II.     THE LAY LAWSUIT

        6.      On January 22, 2019, Corey Lay, Individually and as Next Friend of John Doe, a

minor and Clayton Doan (“Lay and Doan”) filed suit against Spurlin and the Funeral Home in

the Garrard County, Kentucky Circuit Court, Civil Action No. 19-CI-00012, (the “Lay Lawsuit”)

(The Lay Lawsuit is attached hereto as “Exhibit A”).

        7.      The Lay Lawsuit alleges that on December 28, 2018, Spurlin and the Funeral

Home placed an electronic device capable of wirelessly transmitting images of individuals using

the men’s restroom.

        8.      The Lay Lawsuit alleges that the electronic device actually captured video and/or

images depicting Lay and Doan while they were using the restroom at the Funeral Home and

transmitted those images wirelessly to other electronic devices in Spurlin’s care, custody and

control.

        9.      The Lay Lawsuit alleges that the electronic device captured images of Lay and

Doan partially undressed, without their knowledge or consent.



                                                       2
   Case: 5:20-cv-00063-JMH Doc #: 1 Filed: 02/18/20 Page: 3 of 19 - Page ID#: 3




       10.     The Lay Lawsuit alleges that after the discovery of the electronic device, Spurlin

attempted to enter the men’s restroom so that he could take the electronic device and

immediately destroyed the memory card from the electronic device in an effort to secret the

information that had been recorded.

       11.     The Lay Lawsuit alleges that Spurlin destroyed the memory card in order to hide

evidence of the device’s true purpose, to capture nude images of individuals using the men’s

room on Spurlin Funeral Home’s premises without the knowledge and consent of those

individuals.

       12.     The Lay Lawsuit alleges that Spurlin was observing images transmitted wirelessly

from the electronic device while Lay and Doan were using the men’s room.

       13.     The Lay Lawsuit alleges that Spurlin was acting in the course and scope of his

employment with the Funeral Home at the time that the electronic device was installed, while it

was in use, and while each of the images of Lay and Doan were captured without their

knowledge and consent.

       14.     The Lay Lawsuit alleges that Spurlin violated KRS 531.090.

       15.     The Lay Lawsuit alleges that Spurlin violated KRS 531.100.

       16.     The Lay Lawsuit alleges that Spurlin’s conduct was so far beyond the bounds of a

civilized decent society that it is outrageous and entitles Lay and Doan to damages for intentional

infliction of emotional distress.

       17.     The Lay Lawsuit alleges that Spurlin intentionally intruded upon the solitude of

seclusion of the private affairs or concerns of Lay and Doan, which was highly offensive to Lay

and Doan.




                                                    3
  Case: 5:20-cv-00063-JMH Doc #: 1 Filed: 02/18/20 Page: 4 of 19 - Page ID#: 4




        18.     The Lay Lawsuit alleges that Spurlin invaded the right of privacy of Lay and

Doan.

        19.     The Lay Lawsuit alleges that Spurlin acted in such an intentional and/or grossly

negligent manner that Lay and Doan are entitled to an award of punitive damages.

                               III.    THE CLARK LAWSUIT

        20.     On July 22, 2019, Kenneth Clark (“Clark”) filed suit against Spurlin and the

Funeral Home in the Garrard County, Kentucky Circuit Court, Civil Action No. 19-CI-00147,

(the “Clark Lawsuit”) (The Clark Lawsuit Complaint is attached hereto as “Exhibit B.”)

        21.     The Clark Lawsuit alleges that on December 28, 2018, Clark was attending

visitation at the Funeral Home and during the course of his attendance, he used the men’s

restroom at the Funeral Home on more than one occasion.

        22.     The Clark Lawsuit alleges that Clark learned that there had been discovered some

sort of electronic recording device located in the men’s restroom which he had used at the

Funeral Home.

        23.     The Clark Lawsuit alleges that the recording device was one wherein persons

located within, and utilizing the restroom, may be seen and recorded while using the restroom.

        24.     The Clark Lawsuit alleges that Clark did not have prior knowledge of the

recording device and did not in any way or manner consent to being recorded or otherwise

observed while utilizing the Funeral Home restroom.

        25.     The Clark Lawsuit alleges that the device was working and would or did record

and/or otherwise capture images of, persons utilizing the Funeral Home restroom on the occasion

referenced.




                                                   4
      Case: 5:20-cv-00063-JMH Doc #: 1 Filed: 02/18/20 Page: 5 of 19 - Page ID#: 5




         26.   The Clark Lawsuit alleges that Clark is aware that the device was discovered by

another family member and removed from its location in the restroom.

         27.   The Clark Lawsuit alleges that immediately thereafter, Spurlin or other employees

of the Funeral Home presented to the restroom to secure the device from the family member and

that Clark assumes the device was actively recording at the time that it was discovered because

of the immediate intrusion by Spurlin or the Funeral Home employees.

         28.   The Clark Lawsuit alleges that Clark is unaware of the condition of the recording

device, or any related equipment and/or accessories thereto, and is unaware of the status of any

captured data or images reflecting persons, including Clark, using the restroom.

         29.   The Clark Lawsuit alleges that Spurlin is the owner of, and may be considered an

employee of, the Funeral Home and was apparently present and presumably working during the

course and scope of his employment upon the occasion of the incident described and was

apparently knowledgeable of the electronic device, its recording capability, and in fact its

recording and/or capturing of images, upon the occasion of the incident.

         30.   The Clark Lawsuit alleges that Spurlin’s conduct may have violated one or more

Kentucky Revised Statutes, including criminal statutes, and/or KRS Chapter 446, and/or other

statutes which may be identified during the course of discovery.

         31.   The Clark Lawsuit alleges that Spurlin’s actions were intentional, reckless,

negligent, grossly negligent and violating Kentucky Statutes so that Spurlin may be negligent per

se.

         32.   The Clark Lawsuit alleges that Spurlin’s conduct being intentional, grossly

negligent, uncivilized and outrageous entitles Clark to damages for violation of the Tort of

Outrage.



                                                    5
   Case: 5:20-cv-00063-JMH Doc #: 1 Filed: 02/18/20 Page: 6 of 19 - Page ID#: 6




       33.      The Clark Lawsuit alleges that Clark’s privacy rights were violated by Spurlin,

including intentional intrusion upon seclusion of Clark, to his damage.

       34.      The Clark Lawsuit alleges that the intentional and/or grossly negligent acts and/or

omissions entitle Clark to an award of punitive damages.

       35.      The Clark Lawsuit alleges that as a direct and proximate result of your conduct,

Clark has suffered damages for which he should be compensated, including but not limited to,

past, present and future emotional distress, mental anguish, and/or pain and suffering, for

medical and/or counseling expenses past, present and into the future, for ongoing actual

consequential damages yet to be determined, for punitive damages and for attorney’s fees, costs

and expenses.

                      IV.     THE SHELTER POLICIES GENERALLY

       36.      On December 28, 2018, Spurlin was the named insured on a Shelter Mutual

Insurance Company Farmowners’ Insurance Policy (Form FO3 KY1), Policy Number 16-72-

2699436-1 (the “Farmowners’ Policy”). A complete certified copy of the Farmowners’ Policy is

attached hereto as “Exhibit C.”

       37.      The Farmowners’ Policy, subject to its terms and conditions, provides personal

liability coverage limits of $500,000.00 per occurrence.

       38.      Spurlin has requested coverage under the Farmowners’ Policy for the claims

made against him by Lay and Doan and Clark.

       39.      Shelter has offered a defense to Spurlin under a Reservation of Rights.

       40.      On December 28, 2018, Spurlin was the named insured on a Shelter Mutual

Insurance Company Personal Umbrella Insurance Policy (Form B-202.5-B), Policy Number 16-




                                                     6
   Case: 5:20-cv-00063-JMH Doc #: 1 Filed: 02/18/20 Page: 7 of 19 - Page ID#: 7




XX-XXXXXXX-2 (the “Umbrella Policy”). A complete certified copy of the Umbrella Policy is

attached hereto as “Exhibit D.”

       41.     The Umbrella Policy, subject to its terms and conditions, provides personal

liability coverage limits of $300,000.00 per occurrence.

       42.     Spurlin has requested coverage under the Umbrella Policy for the claims made

against him by Lay and Doan and Clark.

       43.     Shelter has offered a defense to Spurlin under a Reservation of Rights.

       44.     From June 28, 2018 to December 28, 2018 at 12:01 a.m., the Funeral Home had

been listed as the named insured on a Shelter Mutual Insurance Company Business Insurance

Policy (B-253.2-B), Policy Number 16-XX-XXXXXXX-8 (the “Business Policy”). A complete

certified copy of the Business Policy is attached hereto as “Exhibit E.”

       45.     The Business Policy lapsed and was not renewed on December 28, 2018 at 12:01

a.m. due to non-payment of premium.

       46.     The Funeral Home had no Business Policy in place with Shelter beginning on

December 28, 2018 at 12:01 a.m.

       47.     There was no Business Policy with Shelter that provided coverage for the date of

December 28, 2018 after 12:01 a.m., when the incidents complained of in the Lay Complaint and

the Clark Complaint are alleged to have occurred.

       48.     Only if it is determined to have been in effect at the time of the incidents

described in the Lay Lawsuit and the Clark Lawsuit, the Business Policy, subject to its terms and

conditions, provides bodily injury, personal injury and property damages liability coverage limits

of $1,000,000.00 per occurrence.




                                                    7
  Case: 5:20-cv-00063-JMH Doc #: 1 Filed: 02/18/20 Page: 8 of 19 - Page ID#: 8




       49.    The Funeral Home has requested coverage under the Business Policy for the

claims made against it by Lay and Doan and Clark.

       50.    Shelter has offered a defense to the Funeral Home under a Reservation of Rights.

       51.    The Farmowners’ Policy and Umbrella Policy provide no coverage for the

allegations against Spurlin as described in the Lay Lawsuit or the Clark Lawsuit arising out of

the incidents of December 28, 2018, according to the policies’ terms and conditions.

       52.    The Business Policy was not in effect at the time of the alleged allegations against

the Funeral Home on December 28, 2018.

       53.    Even if it was in effect, which is disputed, the Business Policy provides no

coverage for the allegations against the Funeral Home as described in the Lay Lawsuit or the

Clark Lawsuit arising out of the incidents of December 28, 2018, according to the policy’s terms

and conditions.

       54.    Shelter petitions this Court for a declaration that it is not obligated to provide any

insurance coverage, including defense and indemnity, to Spurlin pursuant to the terms and

conditions of the Farmowners’ Policy and Umbrella Policy.

       55.    Shelter petitions this Court for a declaration that it is not obligated to provide any

insurance coverage, including defense and indemnity, to the Funeral Home pursuant to the terms

and conditions of the Business Policy.

                  V.   SHELTER FARMOWNERS’ INSURANCE POLICY

       56.    The Farmowners’ Policy states, in pertinent part, the following:

                              SPECIAL COVERAGE FORM 3
AGREEMENT
We agree to insure you according to all the terms of this policy,
  (1) In reliance on your statements in the Application and in any Application for Change and
      in the Declarations, made a part hereof, and



                                                    8
      Case: 5:20-cv-00063-JMH Doc #: 1 Filed: 02/18/20 Page: 9 of 19 - Page ID#: 9




   (2) Based on your payment of the premium.
When you pay the premium, this policy provides the insurance you chose, as shown in the
Declarations. If any premium payment is by check, no insurance is provided if the check is not
honored by the bank.

         57.    The Farmowners’ Policy states, in pertinent part, the following definitions:

                    DEFINITIONS USED THROUGHOUT THIS POLICY
         The terms defined below appear in bold type throughout this policy:

2.       Bodily injury means bodily injury, sickness or disease and includes care, loss of services
         and resulting death.

3.       Business means:
         (a) Any full or part time trade, profession or occupation; and
         (b) the rental of holding for rental of any premises by an insured.
         [ ]
…
8.       Insured means:

(a) You;

(b) Your relatives residing in your household; and

(c) Any other person under the age of 21 residing in your household who is in your care or the
       care of a resident relative.

[ ]

9.       Insured premises means:
         (a) The farm premises and residence premises described in the Declarations.
         [ ]
12.      Occurrence means an accident including injurious exposure to conditions, which results,
         during the policy term, in bodily injury or property damage.
17.      Residence premises means the one or two family dwelling where you reside, which is
         described in the Declarations, including the immediate grounds not used for farming.
19.      We, us and our mean the Company providing this insurance.

20.      You and your mean the insured named in the Declarations and spouse if living in the
         same household.

         58.    The Farmowners’ Policy provides personal liability coverage pursuant to the

following terms:

         SECTION II – COMPREHENSIVE PERSONAL LIABILITY PROTECTION



                                                      9
 Case: 5:20-cv-00063-JMH Doc #: 1 Filed: 02/18/20 Page: 10 of 19 - Page ID#: 10




COVERAGE E - PERSONAL INJURY LIABILITY
We will pay all sums arising out of any one loss which an insured becomes legally obligated to
pay as damages because of bodily injury or property damage and caused by an occurrence
covered by this policy.

EXCLUSIONS – SECTION II
Under Personal Liability and Medical Payments To Others, we do not cover:
   4. Bodily injury or property damage arising out of business pursuits of an insured if
      those pursuits caused, or contributed to cause, the bodily injury or property damage.
      This exclusion does not apply:
      (a) To activities of the insured ordinarily incident to non-business pursuits;
      [ ]
   5. Bodily injury or property damage arising out of any premises owned, rented, or
      controlled by an insured which is not an insured premises. [ ]
   6. Bodily injury or property damage expected or intended by an insured.

                                      Additional Farm Dwelling(s)

In the section of the policy headed: EXCLUSIONS – SECTION II, exclusion number 4 (related
to Personal Liability and Medical Payments To Others) is removed and replaced with this
provision:
        4.      Bodily injury and property damage arising out of business pursuits of an
insured.
                This exclusion does not apply to:
                (a) Activities of the insured ordinarily incident to non-business pursuits;
        [ ]


             VI.       SHELTER PERSONAL UMBRELLA INSURANCE POLICY

       59.         The Umbrella Policy states, in pertinent part, as follows:

                             PERSONAL UMBRELLA POLICY
                                          AGREEMENT
We agree with you, in return for your premium payment, to provide insurance subject to the
terms of this policy. The limits of our liability, are shown in the policy Declarations.

       60.         The Umbrella Policy states, in pertinent part, the following definitions:

                  DEFINITIONS USED THROUGHOUT THIS POLICY
3.     Bodily injury means:

(a) a physical injury;

(b) a sickness or disease of the body;


                                                        10
 Case: 5:20-cv-00063-JMH Doc #: 1 Filed: 02/18/20 Page: 11 of 19 - Page ID#: 11




(c) the physical pain and physical suffering that directly results from (a) or (b) above; and

(d) a death that directly results from (a) or (b) above.

Bodily injury does not mean:

       (a)   a mental injury;
       (b)   a sickness or disease of the mind;
       (c)   mental anguish; or
       (d)   emotional distress; unless such mental or emotional condition is diagnosed by a
             medical doctor and directly results from bodily injury to an individual related by
             blood or marriage to the individual making the claim against the insured.

4.     Business means any activity for which the person engaged in that activity:
       (a) received compensation of any kind; or
       (b) reasonably expects to receive compensation of any kind.
       [ ]
5.     Business property means real or personal property that is used in any insured’s
       business.

6.     Claim means a request by any person for benefits under this policy. It includes lawsuits,
       requests for the payment of money and requests that we take any action, or extend any
       coverage, under this policy.

10.    Insured means:
(a) You;
(b) Your relatives;
[ ]

12.    Loss means personal injury, bodily injury, or property damage.

21.   Personal injury means damage or injury that is directly caused by one or more of the
      following tortuous acts:
              [ ]
              (f)     invasion of the right of occupancy;
              (i)     humiliation;
              (j)     invasion of the right of privacy;
              [ ]
Personal injury does not include any damage or injury caused by an illegal act committed by, or
      at the direction of, any insured.

31.    Underlying insurance means a policy of insurance:
             (a)    of the type listed in the Declarations;
             (b)    with limits of at least the amount shown in the Declarations;
             (c)    that applies to the loss for which coverage is sought under this policy.



                                                      11
 Case: 5:20-cv-00063-JMH Doc #: 1 Filed: 02/18/20 Page: 12 of 19 - Page ID#: 12




If a policy of insurance fails to meet all three of the elements stated in (a), (b), and (c) above, it is
        not underlying insurance.

33.     We, us and our mean the Shelter company providing this insurance.

        61.     The Umbrella Policy provides personal liability coverage pursuant to the

following terms:

INSURING AGREEMENTS
   1. We will pay the amount by which the net obligation exceeds the retained limit, up to
      the limits of liability stated for this policy in the Declarations.

                                         EXCLUSIONS
                                       Exclusion Group A
             (claims for all losses excluded unless there is underlying insurance)
We do not cover claims resulting from any of these types of losses unless there is underlying
insurance.
   1. Losses caused by any business activity or on, or with, any business property. This
      exclusion does not apply to losses caused by sexual molestation, corporal punishment,
      physical abuse, or mental abuse related to an insured’s business activities in caring for
      others. Those losses are excluded under Exclusions Group B of this policy and are not
      covered even if there is underlying insurance.

                                      Exclusion Group B
                                (claims for all losses excluded)
We do not cover claims resulting from any type of loss:
  7. Caused by:
      (a) Sexual molestation;
      (b) Corporal punishment;
      (c) Physical abuse, or
      (d) Mental abuse
      related to an insured’s business activities in caring for others.

                             VII.    SHELTER BUSINESS POLICY

        62.     The Business Policy states, in pertinent part, as follows:

                                BUSINESS INSURANCE POLICY
                                       SPECIAL FORM
                                   INSURING AGREEMENT

We agree to insure you according to all the terms of this policy,
  (1) In reliance on your statements in the Application and in any Application for Change and
      in the Declarations, made a part hereof, and



                                                       12
 Case: 5:20-cv-00063-JMH Doc #: 1 Filed: 02/18/20 Page: 13 of 19 - Page ID#: 13




      (2) Based on your payment of the premium.

When you pay the premium, this policy provides the insurance you chose, as shown in the
Declarations. If any premium payment is by check, no insurance is provided if the check is not
honored by the bank.

         63.    The Business Policy states, in pertinent part, the following definitions:

                    DEFINITIONS USED THROUGHOUT THIS POLICY

         The terms defined below appear in bold type throughout this policy:

(1)      “You” and “your” mean the insured named in the Declarations.

(2)      “We”, “us” and “our” mean the Company providing this insurance.

(3)      “Bodily injury” means bodily injury, sickness or disease occurring during the policy
         terms, and including resulting death at any time.

(7)      “Insured” means the person(s) or organization named in the Declarations of the policy.
         Under Section II – Liability insured also means:
         (c) if other than an individual, partnership or joint venture, the organization named in the
              policy Declarations and executive officers, directors or stockholders while acting
              within the scope of their duties as such;
         (e) any employee of the insured while acting within the scope of their duties,

(11)     “Occurrence” under Section II, means an accident, including continuous or repeated
         exposure to conditions, which results, during a policy term, in bodily injury or property
         damage neither expected nor intended from the standpoint of the insured.

(14)     “Personal injury” means personal injury sustained by any person or organization and
         arising out of one or more of the following offenses committed in the conduct of the
         insured’s business:

         (a) false arrest, detention or imprisonment, or malicious prosecution;

         (b) the publication or utterance of a libel or slander or of other defamatory or disparaging
         materials, or a publication or utterance in violation of an individual’s right of privacy;
         except publications or utterances in the course of or related to advertising, broadcasting
         or telecasting activities conducted by or for the insured;

         (c) wrongful entry or eviction, or other invasion of the right of private occupancy.

         64.    The Business Policy provides personal liability coverage pursuant to the

following terms:



                                                      13
 Case: 5:20-cv-00063-JMH Doc #: 1 Filed: 02/18/20 Page: 14 of 19 - Page ID#: 14




                       SECTION II - LIABILITY
COVERAGE E - BODILY INJURY, PROPERTY DAMAGE AND PERSONAL INJURY
LIABILITY

We will pay on behalf of the insured all sums which the insured shall become legally obligated
to pay as damages because of:

   1. Bodily injury or property damage covered by this policy, caused by an occurrence and
      arising out of the ownership, maintenance or use of the insured premises and all
      necessary or incidental operations.

   2. Personal injury sustained by any person or organization and arising out of the
      ownership, maintenance or use of the insured premises and all necessary or incidental
      operations.

SECTION II – EXCLUSIONS
Under Bodily Injury, Property Damage Liability and Premises Medical Payments we do not
cover:

       10. liability of the insured for punitive damages.

Under Personal Injury Liability, we do not cover:

       1. personal injury arising out of the willful violation of a penal statute or ordinance
          committed by or with the knowledge or consent of any insured.
       2. personal injury sustained by any person as a result of an offense directly or
          indirectly related to the employment of such person by the insured.

   GENERAL POLICY CONDITIONS APPLYING TO SECTION I AND SECTION II

       6.     POLICY PERIOD. This policy applies to losses, bodily injury, property
              damage or personal injury which occur during the policy period.

       12.    CONTINUOUS RENEWAL. (Except Illinois and Oklahoma). Subject to our
              consent, and subject to the premiums, rules and forms then in effect for us, this
              policy may be continued in force by payment of the required continuation
              premium for each successive policy term. Such continuation premium must be
              paid to us prior to the expiration of the then current policy term and if not paid the
              policy shall terminate.

                AMENDATORY ENDORSEMENT – PUNITIVE DAMAGES

This endorsement modifies insurance provided under the following:

   BUSINESS INSURANCE POLICY



                                                    14
 Case: 5:20-cv-00063-JMH Doc #: 1 Filed: 02/18/20 Page: 15 of 19 - Page ID#: 15




A. Under DEFINITIONS USED THROUGHOUT THIS POLICY, the following definition
   is added. Whenever this term is used in this policy (whether or not it appears in bold type),
   the meaning below applies.

   1. Punitive damages means a monetary award imposed to punish a wrongdoer and to deter
      others from similar conduct. It includes exemplary damages. It also includes any
      damages, or penalties, based upon any legal theory that requires proof of the same
      standard of conduct necessary to support an award of punitive damages or exemplary
      damages, under the law of the state in which they are awarded.

                     VIII. COUNT I – DECLARATORY JUDGMENT
                               ON FARMOWNERS’ POLICY

       65.     Shelter repeats and incorporates by reference the allegations contained in

Paragraphs No. 1 through 64 of this Complaint.

       66.     The Farmowners’ Policy, according to its terms, does not provide coverage,

including indemnity or defense, to Spurlin for the allegations contained in the Lay Lawsuit.

       67.     The Farmowners’ Policy, according to its terms, does not provided coverage,

including indemnity or defense, to Spurlin for the allegations contained in the Clark Lawsuit.

       68.     Shelter is therefore entitled to a declaratory judgment that it owes no insurance

coverage, including defense and indemnity, to Spurlin under the Farmowners’ Policy for any and

all claims arising from the incidents alleged in the Lay Lawsuit.

       69.     Shelter is therefore entitled to a declaratory judgment that it owes no insurance

coverage, including defense and indemnity, to Spurlin under the Farmowners’ Policy for any and

all claims arising from the incidents alleged in the Clark Lawsuit.

                      IX. COUNT II – DECLARATORY JUDGMENT
                              ON UMBRELLA POLICY

       70.     Shelter repeats and incorporates by reference the allegations contained in

Paragraphs No. 1 through 69 of this Complaint.




                                                    15
 Case: 5:20-cv-00063-JMH Doc #: 1 Filed: 02/18/20 Page: 16 of 19 - Page ID#: 16




       71.     The Umbrella Policy, according to its terms, does not provide coverage, including

indemnity or defense, to Spurlin for the allegations contained in the Lay Lawsuit.

       72.     The Umbrella Policy, according to its terms, does not provide coverage, including

indemnity or defense, to Spurlin for the allegations contained in the Clark Lawsuit.

       73.     Shelter is therefore entitled to a declaratory judgment that it owes no insurance

coverage, including defense and indemnity, to Spurlin under the Umbrella Policy for any and all

claims arising from the incidents alleged in the Lay Lawsuit.

       74.     Shelter is therefore entitled to a declaratory judgment that it owes no insurance

coverage, including defense and indemnity, to Spurlin under the Umbrella Policy for any and all

claims arising from the incidents alleged in the Clark Lawsuit.

                    X.      COUNT III – DECLARATORY JUDGMENT
                                ON BUSINESS POLICY

       75.     Shelter repeats and incorporates by reference the allegations contained in

Paragraphs No. 1 through 74 of this Complaint.

       76.     The Business Policy was not in effect on December 28, 2018 when the allegations

in the Lay Lawsuit are alleged to have occurred.

       77.     The Business Policy was not in effect on December 28, 2018 when the allegations

in the Clark Lawsuit are alleged to have occurred.

       78.     Even if the Business Policy was in effect on December 28, 2018 when the

allegations in the Lay Lawsuit are alleged to have occurred, which is disputed, the Business

Policy, according to its terms, does not provide coverage, including indemnity or defense, to the

Funeral Home for the allegations contained in the Lay Lawsuit.




                                                     16
 Case: 5:20-cv-00063-JMH Doc #: 1 Filed: 02/18/20 Page: 17 of 19 - Page ID#: 17




        79.     Even if the Business Policy was in effect on December 28, 2018 when the

allegations in the Clark Lawsuit are alleged to have occurred, which is disputed, the Business

Policy, according to its terms, does not provide coverage, including indemnity or defense, to the

Funeral Home for the allegations contained in the Clark Lawsuit.

        80.     Shelter is therefore entitled to a declaratory judgment that it owes no insurance

coverage, including defense and indemnity, to the Funeral Home under the Business Policy for

any and all claims arising from the incidents alleged in the Lay Lawsuit.

        81.     Shelter is therefore entitled to a declaratory judgment that it owes no insurance

coverage, including defense and indemnity, to the Funeral Home under the Business Policy for

any and all claims arising from the incidents alleged in the Clark Lawsuit.

                         XI.     CONDITIONS AND CONTROVERSY

        82.     Shelter repeats and incorporates by reference the allegations contained in

Paragraphs No. 1 through 81 of this Complaint.

        83.     All conditions precedent to the relief requested by Shelter have been performed

or have occurred.

        84.     There is an actual controversy existing between the parties concerning whether

Shelter is obligated to provide Spurlin and the Funeral Home with insurance benefits, including

defense and indemnity, for claims arising out of the Lay Lawsuit and the Clark Lawsuit.

        85.     Shelter has no adequate remedy at law and this is a proper case for the Court to

exercise jurisdiction and declare the rights and liabilities of the parties.

                                      X.      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, Shelter Mutual Insurance Company, demands that judgment be

entered against Defendants James Spurlin and Spurlin Funeral Home, Inc. as follows:



                                                       17
 Case: 5:20-cv-00063-JMH Doc #: 1 Filed: 02/18/20 Page: 18 of 19 - Page ID#: 18




       1.     Declaring that Shelter Mutual Insurance Company owes no insurance coverage,

including defense and indemnity, to James Spurlin under Farmowners’ Insurance Policy, Policy

Number 16-XX-XXXXXXX-1 for any and all claims arising from the Lay Lawsuit;

       2.     Declaring that Shelter Mutual Insurance Company owes no insurance coverage,

including defense and indemnity, to James Spurlin under Farmowners’ Insurance Policy, Policy

Number 16-XX-XXXXXXX-1 for any and all claims arising from the Clark Lawsuit;

       3.     Declaring that Shelter Mutual Insurance Company owes no insurance coverage,

including defense and indemnity, to James Spurlin under Personal Umbrella Insurance Policy,

Policy Number 16-XX-XXXXXXX-2 for any and all claims arising from the Lay Lawsuit;

       4.     Declaring that Shelter Mutual Insurance Company owes no insurance coverage,

including defense and indemnity, to James Spurlin under Personal Umbrella Insurance Policy,

Policy Number 16-XX-XXXXXXX-2 for any and all claims arising from the Clark Lawsuit;

       5.     Declaring that Shelter Mutual Insurance Company owes no insurance coverage,

including defense and indemnity, to Spurlin Funeral Home, Inc. under Business Insurance

Policy, Policy Number 16-XX-XXXXXXX-8 for any and all claims arising from the Lay Lawsuit;

       6.     Declaring that Shelter Mutual Insurance Company owes no insurance coverage,

including defense and indemnity, to Spurlin Funeral Home, Inc. under Business Insurance

Policy, Policy Number 16-XX-XXXXXXX-8 for any and all claims arising from the Clark Lawsuit;

       7.     Awarding Shelter Mutual Insurance Company costs and attorney fees as

appropriate; and

       8.     Awarding Shelter Mutual Insurance Company any and all other relief to which it

may be entitled.




                                                 18
Case: 5:20-cv-00063-JMH Doc #: 1 Filed: 02/18/20 Page: 19 of 19 - Page ID#: 19




                                      Respectfully submitted,


                                      /s/ Patricia L. Harmeling_________________
                                      Patricia L. Harmeling
                                      pharmeling@gsblegal.com
                                      GWIN, STEINMETZ & BAIRD PLLC
                                      401 West Main Street, Suite 1000
                                      Louisville, KY 40202
                                      (502) 618-5700 (phone)
                                      (502) 618-5701 (fax)
                                      Counsel for Shelter Mutual Insurance Company




                                         19
